Case 1:18-CV-08824-LAP Document 9 Filed 10/18/18 Page 1 of 12

Jason M. Drangel (JD 7204)
idrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounseiors.com
Spencer Wolgang (SW 2389)
Swolgang@ipcounselors.com
Mary Kate Brennan (MB 5 595)
mbrennan@ipcounselors.com
Brieanne Sculfy (BS 3711)
bscullv@ipcounseiors.com
EPSTEIN DRANGEL LLP

60 East 42nd Su~eee, Suire 2520
New York, NY 10165
Telephone: (212) 292~5390
Facsimife: (212) 292-5391

 

 

13-¢v-ssz4 (LAP)

Attorneysfor Plaintz`jjr
Mattel, Inc.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MA'ITEL, INC.
Plafntijf

V.

ANIMEFUN STORE, ARMING, BIN<301993,
BINGOES HOT TOY FACTORY, BLOSSOMING
STORE, CHENGDU XIANGZE DISCOUNT STORE,
cHlNA_ENERGY, CHINA_SOULDOO, D~BANDS
STORE, DHGATETOYSFACTORY, DIVERSE
SATISFY GOODS SHOP, DONGGUAN
BRILLIANT PACKAGING CO., LTD., DOUBLED,
F;REFOX OUTDOOR STORE, FZCSPEEDS
STORE, GIFT_MASTE,R, GLOBLE VILLAGE
OUTDOOR STORE, GUANGZHOU YUAN cAl
PACKAGING CO., LTD., HITORHIKEOUTDOORS
STORE, HSPZCJ STORE, IMDG STORE, ITMOMO,
JIANGXI HENGTE INDUSTRY CO., LTD., KEEP
FORTH STORE, KIMW00D1603, KYSHADOW,
MAYANLISHOP, MILIY STORE, MORELUER
FISHING GEAR STORE, PARTY
PERFECTO(YIWU RIDOU IMP.& EXP. CO.,LTD.)
STORE, POND, Q374428329, RC CAMERA DRONE

 

 

  

  

PRELIM NARY
INJUNCTION ORDER

 

Case 1:18-CV-08824-LAP Document 9 Filed 10/18/18 Page 2 of 12

 

STORE, ROCKY_STOR_E, RUNACC STORE, SEE
YOU OUTDOORS STORE, SHENZHEN AO YE
N[EI TECHNOLOGY CO., LTD., SHENZHEN
WEICHENGWANG PAPER PACKAGING CO.,
LTD., SHENZHEN YONGXIN TECHNOLOGY CO.,
LTD., SHIJlAZHUANG ZHUX[N INDUSTRY &
TRADE CO., LTD., SHOP FUN STORE,
SHOP3615057 STORE, SleN_TOY, STAR PENG
MUSICAL INSTRUMENTS, SUNMA STORE,
TINA310, TOYS_CAROL, WE OUTDOOR STORE,
WHOLESALECARD, XIONGQIN2017, YIWU
SUNPEND IMPORT & EXPORT CO., LTD.,
YUFANWATCH, ZHANGOSZS and ZHX
OU'FDOOR STORE,

Defendants

 

 

WHERAS, Plaintiff Mattel, Inc. (“Mattel” or “Plaintiff”), having moved ex parte 0n
Septernber 26, 2018 against Defendants AnirneFun Store, arming, bing01993, Bingoes Hot Toy
Factory, Blossorning Store, Chengc`lu Xiangze Discount Store, china_energy, chinawsouldoo, d-
bands Store, dhgatetoysfactory, Diverse Satisfy Goods Shop, Dongguan Brilliant Packaging CO.,
Ltd., doubled,`-FireFo>-;`outdoor Stc)re, FZCSPEEDS Store, gift_rnaster, Globle Village Outdoor
Store, Guangzhou Yuan Cai Packaging CO., Ltd., hitorhikeoutdoors Store, HSPZCJ Store, IMDG
Store, itrnomo, Jiangxi Hengte Industry CO., Ltd., Keep Forth Store, kimw00d1608, kyshadow,
mayanlishop, Miliy Store, moreluer Fishing gear Store, Party Perfecto(Yiwu Ridou Imp.& Exp.
Co.,Ltd.) Store, Pond, q374428329, RC Camera Drone Store, rocl<y_store, RUNACC Store, See
You Outdoors Store, Shenzhen A0 Ye Mei Technology CO., Ltd., Shenzhen Weichengwang Paper
Packaging Co., Ltd., Shenzhen Yongxin Technology CO., Ltd., Shijiazhuang Zhuxin lndustry &
Trade CO., Ltd., Shop Fun Store, Sh0p3615()57 Store, sixin_toy, Star Peng Musical Instrurnents,
Sunma Store, tina310, toyswcarol, We Outdoor Store, Wholesalecard, xiongqinZOl'}', YiWu

Sunpend Import & Export Co., Ltd., yufanwatch, zhangOSZS and ZHX Outdoor Store (hereinafter

Case 1:18-cV-08824-LAP Document 9 Filed 10/18/18 Page 3 of 12

collectively referred to as “Defendants” or individually as “Defendant”) for the following: l) a
temporary restraining order; 2) an order restraining assets and Merchant Storefronts; 3) an order
to show cause Why a preliminary injunction should not issue; 4) an order authorizing alternative
service and 5) an order authorizing expedited discovery (“Application”);1

WHEREAS, the Court entered an Order granting Plaintift’s Application on October 4,
2018 (the “TRO”) and scheduled an Order to Show Cause hearing for October 18, 2018 at 9:00
a.m. (“OSC Hearing”);

WHEREAS, on October ll, 2018, pursuant to the terms of the TRO, Plainti_fi` served '
Defendants With the Surnrnons, Coniplaint, TRO and all papers filed in support of Plaintiff’ s
Application seeking the TRO;

WHEREAS, on October 18, 2018 at 9:00 a.m., Plaintiff appeared at the OSC Hearing,
however, no Defendants or Financial Institutions appeared

ORDER
l. The injunctive relief previously granted in the TRO Shall remain in place through the
pendency of this litigation, and issuing this Prelirninary Injunction Order (hereinafter, “PI

Order”) is Warranted under Federal Ruie of Civil Procedure 65 and Section 34 of the

Lanharn Act.

a) Accordingly, Defendants are hereby restrained and enjoined from engaging in any of
the following acts or omissions pending the final hearing and determination of this
action or until further order of the Court:

i. manufacturing importing, exporting, advertising, marketing, promoting,

distributing, displaying, offering for sale, selling and/or otherwise dealing in

 

1 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Compiaint or Application.

 

 

Case 1:18-cV-08824-LAP Document 9 Filed 10/18/18 Page 4 of 12

ii.

iii.

iv.

Counterfeit Products or any other products bearing the UNO Marks and/or
marks that are confusingly similar to, identical to and constitute a counterfeiting
and/or infringement of the UNO Marks and/or incorporating the UNO Works
and/or artwork that is substantially similar to, identical to and constitute an
infringement of the UNO Worl<s;

directly or indirectly infringing in any manner any of Plaintiff’ s trademarks,
copyrights or other rights (whether now in existence or hereafter created)
including, without limitation, the UNO Marks and UNO Works;

using any reproduction, counterfeit, copy or colorable imitation of Plaintift’s
trademarks, copyrights or other rights (whether now in existence or hereafter
created) including, without limitation,'the UNO Marks and UNO Works, to
identify any goods or services not authorized by Plaintiff;

using any of Plaintiff’s trademarks, copyrights or other rights (whether now in
existence or hereafter created) including, without limitation, the UNO Marks
and UNO Works or any other marks or artwork that are confusingly or
substantially similar to the UNO Marks and UNO Works on or in connection
with Defendants’ manufacturing importing, cxporting, advertising, marketing,
promoting, distributing displaying, offering for sale, selling and/or otherwise
dealing in Counterfeit Products;

using any false designation of origin or false description, or engaging in any
action which is likely to cause Confusion, cause mistake and/or to deceive
members of the trade and/or the public as to the affiliation, connection or

association of any product manufactured, imported, exported, advertised,

Case 1:18-cV-08824-LAP Document 9 Filed 10/18/18 Page 5 of 12

marketed, promoted, distributed, displayed, offered for sale or sold by
Defendants with Plaintiff, and/or as to the origin, sponsorship or approval of
any product mannfactured, imported, exported, advertised, marketed,
promoted, distributed, displayed, offered for sale or sold by Defendants and
Defendants’ commercial activities and Plaintiff;

vi. effecting assignments or transfers, forming new entities or associations, or
creating and/or utilizing any other platform, User Account, Merchant Storefront
or any other means of importation, exportation, advertising, marketing,
promotion, distribution, display, offering for sale and/or sale of Counterfeit
Products for the purposes of circumventing or otherwise avoiding the
prohibitions set forth in this Pl Order;

vii. secreting, concealing, destroying, altering, selling off, transferring or otherwise
disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any
computer fiies, data, business records, documents or any other records or
evidence relating to the Defendants’ User Accounts, Merchant Storefronts,
Defendants’ Assets and the manufacture, importation, exportation, advertising,
marketing, promotion, distribution, display, offering for sale and/or sale of
Counterfeit Products; and

viii. knowingly instructing, aiding, or abetting any other person or business entity in

 

engaging in any of the activities referred to in subparagraphs i(a)(i) through
l(a)(Vii) above.
b) Accordingiy, Alibaba Group d/b/a Alibaba.eom and Aliexpress.com (“Alibaba”),

Dunhuang Group d/b/a DHgate.com (“DHgate”), PayPal lnc. (“PayPal”), Payoneer

 

Case 1:18-cV-08824-LAP Document 9 Filed 10/18/18 Page 6 of 12

fnc. (“Payoneer”) and PingPong Global Solutions, Inc. (“PingPong”) (Aiibaba,
DHgate, PayPal, Payoneer and PingPong are collectively referred to as the “Financial
Institutions”) are hereby restrained and enjoined from engaging in any of the following
acts or omissions pending the final hearing and determination of this action or until
further order of the Court:

i. secreting, concealing, transferring, disposing of, withdrawing, encumbering or
paying any money, securities or other property or assets of Defendants (whether
said assets are located in the U.S. or abroad) (hereinafter collectively referred
to as “Defendants’ Assets”) from or to financial accounts associated With or
utilized by any Defendant or any Defendant’s User Accounts or Merchant
Storefront(s) (whether said account is located in the U.S. or abroad)
(“Defendants’ Pinancial Accounts”) until further ordered by this Court;

ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise
disposing of and/ordeaiing with any computer files, data, business records,
documents or any other records or evidence relating to the Defendants’ User
Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,
importation, exportation, advertising, marketing, promotion, distribution,
display, offering for sale and/or sale of Counterfeit Products; and

iii. knowingly instructing, aiding, or abetting any other person or business entity in
engaging in any of the activities referred to in subparagraphs l(a)(i) through
l(a)(viii) and l(b)(l) through l(b)(ii) above.

c) Accordingly, Alibaba and DHgate are hereby restrained and enjoined from engaging

in any of the following acts or omissions pending the final hearing and determination

Case 1:18-cV-08824-LAP Document 9 Filed 10/18/18 Page 7 of 12

of this action or until further order of the Court:

i. providing services to Defendants, Defendants’ User Accounts and Defendants’
Merchant Storefronts, including, without iirnitation, continued operation of
Defendants’ User Accounts and Merchant Storefronts insofar as they are
connected to the Counterfeit Products;

ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise
disposing of and/or dealing with any computer files, data, business records,
documents or any other records or evidence relating to the Defendants’ User
Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,
importation, exportation, advertising, marketing, promotion, distribution,
display, offering for sale and/or sale of Counterfeit Products; and

iii. knowingly instructing, aiding, or abetting any other person or business entity in
engaging in any of the activities referred to in subparagraphs l(a)(i) through
l(a)(viii), i(b)(i) through l(b)(iii) and l(c)(i) through l(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in

 

piace through the pendency of this litigation, including that:

a) within seven (7) days of receipt of notice of this Pl Order, all Financial Institutions who
are served with this Order shali locate and attach Defendants’ Financial Accounts, shall
provide written confirmation of such attachment to Plaintiff` s counsel and provide
Plaintiff’s counsel with a summary report containing account details for any and ail
such accounts, which shall include, at a minimum, identifying information for
Defendants and Defendants’ User Accounts, contact information for Defendants

(including mailing addresses and e~mail addresses), account numbers and account

 

 

Case 1:18-cV-08824-LAP Document 9 Filed 10/18/18 Page 8 of 12

balances for any and all of Defendants’ Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously granted in the TRO

shall remain in place through the pendency of this iitigation, including that:

H)

b)

i.

ii.

iii.

Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of
Civil Procedure as Well as Local Civil Rule 33.3 of the Local Rules for the Southern
and Eastern Districts of New York and Defendants who are served with this PI Order
shall provide written responses under oath to such interrogatories within fourteen (14)
days of service to Plaintiff or Plaintiff’s counsei.
Piaintiff may serve requests for the production of documents pursuant to Rules 26 and
34 of the Federal Rules of Civil Procedure and Defendants who are served with this PI
Order, their respective officers, employees, agents, servants and attorneys and ali
persons in active concert or participation with any of them who receive actual notice of
this PI Order shall produce all documents responsive to such requests within fourteen
(14) days of Service to Plaintiff or Plaintiff’ s counsel.
Within fourteen (14) days after receiving notice of this Pl Order, all Financial
InStitutions who receive service of this PI Order shall provide Piaintiff or Plaintiff’ s
counsel with all documents and records in their possession, custody or control (whether
located in the U.S. or abroad), relating to any and all of Defendants’ Financial
Accounts, User Accounts and Merchant Storefronts, including, but not limited to,
documents and records relating to:

account numbers;

current account balances;

any and all identifying information for Defendants and Defendants' User Accounts,

Case 1:18-cV-08824-LAP Document 9 Filed 10/18/18 Page 9 of 12

iv.

vi.

vii.

viii.

ix.

including names, addresses and contact information;

any and all account opening documents and records, including, but not limited to,
account applications, signature cards, identification documents, and if a business
entity, any and all business documents provided for the opening of each and every
of Defendants’ Financial Accounts;

any and all deposits and Withdrawal during the previous year from each and every
of Defendants’ Financial Accounts and any and all supporting documentation,
including, but not limited to, deposit slips, withdrawal slips, cancelled checks and
account statements;

any and all wire transfers into each and every of Defendants’ Financial Accounts
during the previous year, including, but not limited to, documents sufficient to show
the identity of the destination of the transferred funds, the identity of the
beneficiary’s bank and the beneficiary’s account number;

any and ali User Accounts and account detaiis, including, without limitation,
identifying information and account numbers for any and ail User Accounts that
Defendants have ever had and/or currently maintain with the respective Restrained
Person(s);

the identities, location and contact information, including any and all e~rnail
addresses, ofDefendants, their respective officers, employees, agents, servants and
all persons in active concert or participation with any of them;

the nature of Defendants’ businesses and operations, methods ofpayrnent, methods
for accepting payment and any and ali financial information, including, but not

limited to, information associated with Defendants’ User Accounts, a full

 

 

Case 1:18-cV-08824-LAP Document 9 Filed 10/18/18 Page 10 of 12

accounting of Defendants’ sales history and listing history under such accounts,
and Defendants’ Financial Accounts with any and all Restrained Persons associated
with Defendants’ User Accounts; and

Defendants’ manufacturing importing, exporting, advertising marketing,
promoting, distributing, displaying, offering for sale and/or selling of lnfringing
Products, or any other products bearing one or more of the UNO Marks and/or
marks that are confusingly similar to, identical to and constitute a counterfeiting
and/or infringement of the UNO Marks and/or incorporating one or more of the
UNO Works and/or artwork that is substantially similar to, identical to and

constitute an infringement of the UNO Works.

. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service may be made

on, and shall be deemed effective as to Defendants if it is completed by one of the following

nicarle

a) delivery of: (i) a PDF copy of this Pl Order and (ii) a link to a secure website (including

Dropbox.com, NutStore.com, a large mail link created through RPost.corn or Via
website publication through a specific page dedicated to this Lawsuit accessible
through ipcounselorslawsuit.com) where each Defendant will be able to download a
PDF copy of this Pl Order, to Defendants’ e~mail addresses, as identified in Schedule
A or having otherwise been determined;

b) delivery of a message to Defendants through the same means that Plaintiff’s agents
have previously communicated with Defendants, namely the system for
communications established by the Third Party Service Providers on their respective

platforms, providing a link to a secure website (such as Dropbox, Nutstore.com or a

lO

Case 1:18-cV-08824-LAP Document 9 Filed 10/18/18 Page 11 of 12

large mail link created through RPost.com) where each Defendant will be able to

download a PDF copy of this PI Order.

5. AS Sufficient cause has been shown, service of this Pl Order shall be made on and deemed
effective as to Alibaba, DHgate, PayPal, Payoneer and PingPong if it is completed by the
following means:

a) delivery of: (i) a PDF copy of this Order, and (ii) a link to a secure website where
PayPal will be able to download a PDF copy of this Order via electronic mail to EE
Omaha Legal Specialist at EEOMALegalSpecialist@paypal.com;

b) delivery of: (i) a PDF copy of this Order, and (ii) a link to a secure website where
AliPay will be able to download a PDF copy of this Order via electronic mail to
l\/lr. Benjarnin Bai, Vice President and Chief IP Counsel of Ant Financial Services
Group at benjamin.bai@alipay.com and/or Mr. Di Zhang, Member of the Legal &

Compliance Department -~ IP, at di.Zd@alipay.com;

 

c) delivery of: (i) a PDF copy of this Order, and (ii) a link to a secure website Where
Alibaba will be able to download a PDF copy of this Order via electronic mail to
Ms. Jacqueline Ko, Legal Counsel, Alibaba Group at Jacqueline.ko@alibaba-
inc.corn;

d) delivery of: (i) a PDF copy of this Order, and (ii) a link to a secure website where
DHgate (including DHPay.com) will be able to download a PDF copy of this Order
via electronic mail to Mr. Cui Ze Yi, lntellectual Property Management, Trust and
Safety Department, DHgate at cuizeyi@dhgate.com;

e) delivery of: (i) a PDF copy of this Order, and (ii) a link to a secure website where

Payoneer will be able to download a PDF copy of this Order via electronic mail to

ll

 

Case 1:18-cV-08824-LAP Document 9 Filed 10/18/18 Page 12 of 12

Payonecr’s Customer Service l\/lanagement at
customerservicemanager@payoneer.com and Edward Tulin, counsel for Payoneer,
at Edward.Tulin@skadden.corn; and

D delivery of: (i) a PDF copy of this Order, and (ii) a link to a secure website where
PingPong will be able to download a PDF copy of this Order via electronic mail to
PingPong’s Legal Department at Xieqt@pingpongx.com and
legal@pingpongx.com and Mathew Ball, counsel for PingPong, at
Matthew.Ball@klgates.com.

6. Defendants are hereby given notice that they may be deemed to have actual notice of the
terms of this Pl Order and any act by them or anyone of them in violation of this Pl Order
may be considered and prosecuted as in contempt of this Court.

7. The $5,000.00 bond posted by Plaintiff shall remain with the Court until a final disposition
of this case or until this Pl Order is terminated

8. This PI Order shall remain in effect during the pendency of this action, or until further
order of the Court.

9. Any Defendants that are subject to this Pl Order may appear and move to dissolve or
modify the PI Order on two (2) days’ notice to Plaintiff or on shorter notice as set by the

Court.

SO OR])ERED.

sioNsr)thn §§ day of . /
New Yorl<, New York

 

 

HON. LORETTA A. PRESKA
UNI'I`ED STATES DISTRICT JUDGE

12

